254 F.3d 250 (D.C. Cir. 2001)
Public Utilities Commission of the State of California, Petitionerv.Federal Energy Regulatory Commission, RespondentPacific Gas and Electric Company, et al., Intervenors
No. 00-1203
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued May 7, 2001Decided July 6, 2001

On Petition for Review of Orders of the Federal Energy Regulatory Commission
Sean H. Gallagher argued the cause for petitioner.  With  him on the briefs was Arocles Aguilar.
Lona T. Perry, Attorney, Federal Energy Regulatory  Commission, argued the cause for respondent.  With her on  the brief was Dennis Lane, Solicitor.
Edward Berlin, Kenneth G. Jaffe, Robert V. Zener, Michael E. Ward, Robert C. McDiarmid, Lida G. Dowden and  Andrea G. Lonian were on the brief for intervenors Northern  California Power Agency and California Independent System  Operator Corporation.  Daniel I. Davidson entered an appearance.
Before:  Williams, Ginsburg and Rogers, Circuit Judges.
Opinion for the Court filed by Circuit Judge Rogers.
Rogers, Circuit Judge:


1
The Public Utilities Commission of  the State of California ("CALPUC") seeks review of orders  by the Federal Energy Regulatory Commission allowing the  California Independent System Operator ("ISO") to enter  into "Reliability Must-Run" ("RMR") contracts with generators owned by entities not subject to the Commission's rate  jurisdiction, and to pass through the costs of such contracts in  the ISO's rates without filing under   205 of the Federal  Power Act ("FPA").  See 16 U.S.C.   824d (1994).  Because  it considered the ISO's tariff to be satisfactory as a formula  rate, the Commission rejected the argument that a   205  filing was required.  CALPUC contends that the ISO tariff  does not meet the Commission's standards for formula rates,  and alternatively, that even if it is a valid formula rate,   205  requires re-filing when the formula is changed, which  CALPUC maintains occurs when the ISO adds a new component by entering a new RMR contract.  Additionally,  CALPUC maintains that the Commission's reliance on   206  of the FPA, 16 U.S.C.   824e (1994), is misplaced because the  availability of review under   206 does not abrogate the    205 filing requirement.  We hold that the Commission  could properly determine that although the RMR contracts  are components of the formula rate or affect the ultimate  rates charged pursuant to the formula,   205 filing was not  required and   206 affords an adequate statutory remedy.   Accordingly, we deny the petition.

I.

2
The State of California has restructured its electric supply  operations, as implemented in large part by Commission  decisions, so that the ISO now operates portions of the  transmission systems of three California investor-owned utilities, referred to as Responsible Utilities:  Pacific Gas &  Electric Company, Southern California Edison Company  ("SoCal Edison"), and San Diego Gas & Electric Company.   See Pac. Gas & Elec. Co., 91 F.E.R.C. p 63,008, at 65,102  (2000) ("Southern").  In providing transmission services, the  ISO is required to maintain transmission system reliability.   See Pac. Gas & Elec. Co., 81 F.E.R.C. p 61,322, at 62,486  (1997).  The ISO accomplishes this in part by use of RMR  contracts to ensure ancillary services, voltage support, and  energy to support the reliability of the ISO-controlled grid.1   See Southern, 91 F.E.R.C. at 65,103.  Under the RMR structure approved by the Commission, see Cal. Indep. Sys. Operator Corp., 87 F.E.R.C. p 61,229 (1999);  Cal. Indep. Sys.  Operator Corp., 87 F.E.R.C. p 61,250 (1999);  see generally  Pac. Gas & Elec. Co., 81 F.E.R.C. p 61,122, at 61,554-58  (1997), the cost responsibility for the RMR contracts is reflected in   5.2.8 of the ISO tariff.2  Pursuant to its tariff, the  ISO passes through to the Responsible Utilities the costs of  RMR contracts in each utility's service area.  See supra n.2;   see also Southern, 91 F.E.R.C. at 65,102-03.  CALPUC's  concern arises because the costs are then passed along by the  utilities to California retail ratepayers.


3
Insofar as CALPUC is concerned, the problem arose after  the Commission approved Amendment 22 to the ISO tariff.   The ISO requested the amendment, in September 1999, in  order to enhance its ability to support reliability of the ISO- controlled grid.  Relevant here is the provision allowing the  ISO to enter into RMR contracts with generating units that  are outside the service area of any Responsible Utility and  that make no jurisdictional sales of power.  See FPA   201.   The Commission conditionally approved Amendment 22 on  November 24, 1999.  Cal. Indep. Sys. Operator Corp., 89  F.E.R.C. p 61,229, at 61,680 (1999).  The Commission declined  to require that the ISO make a   205 filing every time it  seeks to pass through RMR contract costs involving a non- jurisdictional entity.  See id. at 61,683-84.  Responding to  concerns expressed by CALPUC and SoCal Edison, the  Commission noted, however, that the ISO's proposal did not  explain how the ISO would allocate RMR costs between  Responsible Utilities if more than one was contiguous with an  RMR unit.  Id. at 61,684.  The Commission stated:  "As the  ISO is, in effect, proposing a formula rate, this lack of  specificity is unacceptable."  Id.  The Commission therefore  required the ISO to make a separate filing under   205  whenever it sought to allocate RMR costs where more than  one Responsible Utility was contiguous to an RMR unit, and  to revise its tariff accordingly.  Id.


4
CALPUC (and others) sought rehearing regarding, as relevant here, the necessity of   205 filings for RMR contracts  with non-jurisdictional entities.  CALPUC asserted that "[i]n  the absence of such a requirement California ratepayers will  be subject to paying RMR contract costs which have been  negotiated by the ISO without any public, consumer, or  ratepayer input, and with no regulatory review."  CALPUC  argued that the charging of RMR costs to a Responsible  Utility by the ISO was a jurisdictional sale under   205 and,  therefore, the Commission was obligated to ensure that such  charges were just and reasonable.  The Commission denied  rehearing, responding:


5
The recovery of RMR costs under the ISO's tariff is       through a formula rate.  The ISO purchases RMR services under the contracts and passes through the costs to       Responsible Utilities under the formula rate.  The filed       rate in this circumstance is the formula.  SoCal Edison,       [CALPUC], and others may challenge the costs recovered under this formula by filing a complaint under FPA Section 206, and such challenges to costs recovered under a formula rate are not limited to prospective relief. Accordingly, we see no purpose to also requiring the filing under FPA Section 205 of each contract the ISO  enters into with a non-jurisdictional entity.


6
Cal. Indep. Sys. Operator Corp., 90 F.E.R.C. p 61,315, at  62,042 (2000) (footnote omitted).

II.

7
On appeal, CALPUC contends that the Commission has  violated both the FPA and its obligation to engage in reasoned decision making.  Essentially, CALPUC maintains that    205 filing of the non-jurisdictional RMR contracts is required because RMR contract costs significantly affect the  ISO's   5.2.8 RMR rate, and thus must be filed under FPA     205(c) and (d).  The court reviews the Commission's orders under the Administrative Procedure Act's arbitrary and  capricious standard.  See Sithe/Independence Power Partners, L.P. v. FERC, 165 F.3d 944, 948 (D.C. Cir. 1999);  5  U.S.C.   706(2)(A) (1994).  "Because '[i]ssues of rate design  are fairly technical and, insofar as they are not technical,  involve policy judgments that lie at the core of the regulatory  mission,' our review of whether a particular rate design is  'just and reasonable' is highly deferential."  Id. (quoting  Town of Norwood v. FERC, 962 F.2d 20, 22 (D.C. Cir. 1992)).   Thus, for CALPUC to prevail, the court must be able to  conclude that the Commission was required to review the  RMR contracts with non-jurisdictional entities pursuant to    205 before allowing the pass through of RMR costs and  could not rely on possible investigation, review, and refund  proceedings under   206.  Cf. La. Pub. Serv. Comm'n v.  FERC, 174 F.3d 218, 231 (D.C. Cir. 1999).


8
It can hardly be doubted at this late date that the Commission "need not confine rates to specific, absolute numbers but  may approve a tariff containing a rate 'formula' or a rate  'rule'...."  Transwestern Pipeline Co. v. FERC, 897 F.2d  570, 578 (D.C. Cir. 1990).  The Commission has been accepting formula rates since the early 1970s.  See Me. Yankee  Atomic Power Co., 42 F.E.R.C. p 61,307, at 61,923 (1988).  As  defined by the Commission, a formula rate specifies the cost  components that form the basis of the rates a utility charges  its customers.  Hampshire Gas Co., 6 F.E.R.C. p 61,249, at  61,607 (1979).  The Commission's acceptance of formula rates  is premised on the rate design's "fixed, predictable nature,"  Ocean State Power II, 69 F.E.R.C. p 61,146, at 61,552 (1994),  which both allows a utility to recover costs that may fluctuate  over time and prevents a utility from utilizing excessive  discretion in determining the ultimate amounts charged to  customers.  See id.  Thus, " '[w]hen the Commission accepts  a formula rate as a filed rate, it grants waiver of the filing  and notice requirements of [§ 205] [, and] [t]he utility's rates,  then, can change repeatedly, without notice to the Commission, provided those changes are consistent with the formula.' "  Ala. Power Co. v. FERC, 993 F.2d 1557, 1567-68 (D.C.  Cir. 1993) (quoting San Diego Gas & Elec. Co., 46 F.E.R.C.  p 61,363, at 62,129-30 (1989)).  As further explained, because  "the formula itself is the rate, not the particular components  of the formula, ... periodic adjustments made in accordance  with the Commission-approved formula do not constitute  changes in the rate itself and accordingly do not require [s]  205 filings."  Ocean State Power II, 69 F.E.R.C. at 61,544-45  (footnote omitted).3


9
The Commission has required   205 filings, as CALPUC  points out, for matters that are central to the determination  of a level of payments that affect the rate charged for  jurisdictional service.  See, e.g., Cent. & S.W. Servs., Inc., 48  F.E.R.C. p 61,197, at 61,733-34 (1989), reh'g denied, 49  F.E.R.C. p 61,118 (1989) (collectively "Central");  infra n.5.   Yet it is the norm not dispute, not to require   205 filing of  contracts that merely affect jurisdictional rates.  Most pertinent here, the Commission has explained:


10
For example, a formula rate may have a component covering labor costs.  Obviously, if the public utility       enters into a new wage agreement, this will affect the       rate to be charged.  However, the wage agreement       would not need to be filed with the Commission, although       it might have to be produced in the course of discovery in       a litigated case or in an audit.


11
Prior Notice and Filing Requirements Under Part II of the  Federal Power Act, 64 F.E.R.C. p 61,139 app. at 61,988 n.3  (1993) ("Prior Notice and Filing").


12
CALPUC acknowledges that the ISO must enter into RMR  contracts in order to ensure grid reliability and to carry out  the ISO's own jurisdictional transmission services.  It does  not contend that any non-jurisdictional RMR costs are unjust  or unreasonable, or unfairly charged to the Responsible Utilities.  Further, it makes no claim that the ISO has changed  the manner in which it enters into RMR contracts since the  Commission approved Amendment 22 or otherwise changed  its methodology for calculating or charging rates for the  RMR service it procures.  Cf. Ocean State Power II, 69  F.E.R.C. at 61,543.  Given the bid-based process used by the  ISO to identify and enter into low-bid RMR contracts, it  would appear to follow that the Commission could properly  rely on a previously approved formula rate and   206 proceedings to ensure just and reasonable rates.4  CALPUC has  three responses:  (1) The ISO's   5.2.8 rate cannot be justified as a formula rate because it lacks the necessary specificity;  (2) the Commission abused its discretion under   205(c)  by failing to require   205 filing inasmuch as the RMR  generating units have undisputed locational market power  and can and have used that market power to their advantage  in negotiating RMR contracts;  and (3) the availability of  review under   206 does not excuse failure to require filing  under   205 in the first instance.  Each response is unpersuasive.


13
First, exactly how much detail is necessary, and the nature  of that detail, for a particular formula rate will vary.  While  there is undoubtedly some irreducible minimum of detail  needed for a valid formula rate, cf. City of Cleveland, Ohio v.  FERC, 773 F.2d 1368, 1376-77 (D.C. Cir. 1985), with some  formulae being lengthy, see, e.g., Holyoke Water Power Co. v.  FERC, 799 F.2d 755, 756 (D.C. Cir. 1986), the amount of the  detail in a formula rate is not the dispositive consideration.   Cf. La. Pub. Serv. Comm'n, 174 F.3d at 230-31;  Prior Notice  and Filing, 64 F.E.R.C. at 61,988 n.3.  As the court observed  in considering a challenge to a compliance filing alleged to be  impermissibly vague, the court's concern is not whether the  challenged provisions fall short "of some absolute prescribed  standard literally set forth in the statute and regulations," but  "of the minimum specificity that the Commission could reasonably require."  City of Cleveland, 773 F.2d at 1376.  So  too here.


14
Contrary to CALPUC's contention, the fact that the ISO  has discretion about RMR contracting with non-jurisdictional entities does not make the ISO's formula rate any more of a  "blank check" than other formula rates allowing recovery of  costs incurred under contracts with non-jurisdictional entities.5  See Prior Notice and Filing, 64 F.E.R.C. at 61,988 n.3.   The ISO functions within a statutory and regulatory context  that requires it to select RMR contracts as a result of the  Local Areas Reliability Service ("LARS") solicitation process,  which is designed to lower RMR costs by designating as  RMR units those generating units that can provide needed  RMR service at the lowest cost.  Although Amendment 22  changed the circumstances under which the ISO operates, its  purpose, as relevant here, was to enable the ISO to meet  reliability requirements.  Furthermore, assuming as  CALPUC contends, that prior to Amendment 22,   5.2.8 was  originally intended only to allocate to Responsible Utilities  the RMR rates determined in other   205 proceedings, the  Commission was not thereby precluded from treating   5.2.8  as a formula rate.  CALPUC's reliance on the detailed nature  of fuel cost adjustment clauses, moreover, does not demonstrate that   5.2.8 fails to provide purchasers with protection  equivalent to that which they receive pursuant to such clauses.6  Insofar as   5.2.8 does not require the ISO to notify  customers when a new RMR contract is added to the formula,  the court has rejected the view that a formula rate does not  provide sufficient notice of the rate to ratepayers.  See  Transwestern, 897 F.2d at 577-78.


15
For similar reasons, CALPUC's contention that each new  RMR contract constitutes a new, separate component of the  ISO's formula rate requiring a new   205 filing has been  rejected by the Commission, consistent with its position that  "periodic adjustments [in costs] made in accordance with the  Commission-approved formula do not constitute changes in  the rate itself and accordingly do not require [additional]  [s] 205 filings."  Ocean State Power II, 69 F.E.R.C. at  61,544-45;  cf. Wisc. Pub. Serv. Corp., 69 F.E.R.C. p 61,209, at  61,829 (1994).  CALPUC's reliance on three recent orders of  the Commission shows not that the Commission acted unlawfully in the orders on review, but rather that the Commission  responded differently in different circumstances.7


16
Moreover, assuming CALPUC could show that the ISO's formula rate  was defective in some manner, the remedy would not necessarily be to require RMR contracts with non-jurisdictional  entities to be filed under   205;  an obvious alternative would  be the development of a better formula, and the court would  leave that option to the Commission's expertise in rate design.


17
Second, the Commission has long been aware of the locational market power issues inherent in the ISO's efforts to  contract for RMR service.  See Pac. Gas & Elec. Co., 81  F.E.R.C. at 61,557.  The Commission has also been aware of  the need to protect against market distortions in the realm of  the ISO's RMR operations and resulting contracts with generating units.  Cal. Indep. Sys. Operator Corp., 87 F.E.R.C.  p 61,250, at 61,968 (1999).  In conditionally approving the  ISO's operations in 1997, the Commission supported the  ISO's "least-cost" approach in selecting RMR units.  See Pac.  Gas & Elec. Co., 81 F.E.R.C. at 61,555, 61,557-58.  In seeking  approval of Amendment 22, the ISO explained to the Commission that "excluding Generating Units that were not in the  Service Area of any Responsible Utility from consideration in  the LARS process could result in higher RMR costs, and  would be inconsistent with one of the primary goals of the  LARS process--lowering RMR costs by designating as RMR  Units those Generating Units that can provide needed RMR  services at the lowest cost."  The Commission's prior endorsement of the ISO's cost-efficient approach to procuring  RMR service along with its orders approving various aspects  of the ISO's RMR operations, rebut CALPUC's suggestion  that the Commission has been lax in approving Amendment  22.


18
Finally, there is no basis for CALPUC's contention that the  Commission's reliance on   206, Cal. Indep. Sys. Operator  Corp., 90 F.E.R.C. at 62,042, is misplaced.  In approving  formula rates, the Commission has relied on   206 as a  mechanism to ensure that the rates are just and reasonable,  see, e.g., Wisc. Pub. Serv. Corp., 69 F.E.R.C. at 61,829 n.15;   Yankee Atomic Elec. Co., 60 F.E.R.C. p 61,316, at 62,096  (1992), and its reliance on   206 has survived judicial scrutiny.  See La. Pub. Serv. Comm'n v. FERC, 688 F.2d 357, 361  (5th Cir. 1982);  cf. La. Pub. Serv. Comm'n, 174 F.2d at 230- 31.  In suggesting that the ISO has expressed the view that    206 review would be limited to challenging the allocation of  RMR costs, CALPUC takes the ISO's statement out of  context.  When the ISO made that statement before the  Commission, it was responding to concerns that had been  raised about the ISO's allocation proposal.  Because relief can be sought pursuant to   206 in the event a pass through of  non-jurisdictional RMR contract costs results in unjust and  unreasonable rates, the Commission's acceptance of the ISO's  formula rate without additional   205 filings does not leave  CALPUC or ratepayers without any statutory recourse.8


19
Accordingly, we deny the petition.



Notes:


1
 The Commission has explained:
Under the RMR contracts, the ISO pays the RMR unit a portion of its fixed costs to stand ready to deliver an hourly minimum energy requirement set by the ISO (annual availability payment).  When generating to ensure reliability, the contracts also allow the RMR unit to receive for the energy it produces either the variable cost payment included in the contract or market prices.
Cal. Indep. Sys. Operator Corp., 90 F.E.R.C. p 61,345, at 62,135  (2000).  Before the Commission, the Northern California Power  Agency ("NCPA") stated that the ISO is unable to rely on the  market to ensure that RMR units are on line when needed, because  the ISO market is
[a] market burdened by price caps and restrictions ...       mak[ing] it particularly difficult to count on the dispatch of       RMR units, because units that are needed for only a few hours a year must command very high prices if they are to recover their costs.  Price caps prevent this, making RMR contracts a necessity.


2
 Section 5.2.8 of the ISO tariff provides in relevant part:
[T]he costs incurred by the ISO under each [RMR] Contract       shall be payable to the ISO by the Responsible Utility in whose       Service Area the [RMR] Generating Units covered by such       [RMR] Contract are located, or, where a [RMR] Generating       Unit is located outside the Service Area of any Responsible       Utility, by the Responsible Utility or Responsible Utilities       whose Service Area are contiguous to the Service Area in       which the Generating Unit is located, in proportion to the       benefits that each such Responsible Utility receives, as determined by the ISO.  Where costs incurred by the ISO under a       [RMR] Contract are allocated among two or more Responsible       Utilities pursuant to this section, the ISO will file the allocation       under Section 205 of the [FPA].
California ISO Conformed Tariff as of 12-Jan-2001 Through  Amendment 36, Tariff Sheet Nos. 140-232,   5.2.8 at 40,  http://www.caiso.com/pubinfo/tariffs (effective Oct. 13, 2000) (incorporating language of Amendment 22).  Amendment 22 added language addressing RMR generating units outside of a Responsible  Utility's service area.  Compare id. with California ISO Conformed  Copy Through Amendment 20, Tariff Sheet Nos. 121-189,   5.2.8 at 32,http://www.caiso.com/pubinfo/tariffs/conformed/19991013.html  (issued April 7, 1999).  The cost responsibility for RMR contracts is  also reflected in the tariff's definition of "Responsible Utility."   California ISO Conformed Tariff as of 12-Jan-2001 Through  Amendment 36, Tariff Sheet Nos. 300-387A, Appendix A at 50,  http://www.caiso.com/pubinfo/tariffs (effective Oct. 13, 2000).


3
   Contrary to the positions taken by SoCal Edison and NCPA,  CALPUC argued before the Commission that the filed rate doctrine  did not apply to RMR costs arising from contracts with nonjurisdictional entities which had not been reviewed by the Commission pursuant to   205.  Consequently, CALPUC cannot now challenge   5.2.8's pass through of such costs on the ground that it  violates the filed rate doctrine.  See, e.g., Platte River Whooping  Crane Critical Habitat Maint. Trust v. FERC, 962 F.2d 27, 34-35  (D.C. Cir. 1992);  see also 16 U.S.C.   825l(b) (1994).  In any event,  the court has rejected the notion that charges assessed pursuant to  a formula rate violate the filed rate doctrine;  rather, the formula  itself is the filed rate that provides sufficient notice to ratepayers  for purposes of the doctrine.  See Transwestern, 897 F.2d at 577- 78.


4
   CALPUC's reliance on cases like Northern Natural Gas Co.  v. FERC, 929 F.2d 1261 (8th Cir. 1991), for the proposition that the  bundling of the rates for jurisdictional and non-jurisdictional service  makes the non-jurisdictional service one component of the jurisdictional rate is misplaced.  As the Commission observes in its Brief at  15, that case confirmed that the Commission may regulate rates  charged for non-jurisdictional gathering service when performed in  connection with jurisdictional interstate transportation service,  Northern Natural, 929 F.2d at 1263, not that it "must regulate all  non-jurisdictional services if somehow connected to a jurisdictional  service."


5
 CALPUC relies on Central.  In that case, the Commission  required the utility to specify its planning reserve in its operating  agreement because, absent such a requirement, the utility would  have had unfettered discretion to set the level of the reserve which,  in turn, affected rates ultimately charged.  See 48 F.E.R.C. at  61,733-34;  see also 49 F.E.R.C. p 61,118.  By contrast, the ISO  must pass through 100% of RMR costs under   5.2.8, see supra n.2;   see also Cal. Indep. Sys. Operator Corp., 90 F.E.R.C. at 62,042, and,  therefore, does not possess the unbridled discretion which the  Commission found problematic in Central.


6
 CALPUC has not suggested that fuel cost adjustment clauses,  as a general matter, limit the amount that a component may  increase, or decrease, without prior   205 filing and review by the  Commission.  In Missouri Public Service Co., 48 F.E.R.C. p 61,011  (1989), the Commission observed:
The fuel adjustment clause is intended to keep utilities whole       with respect to changes in the cost of their fuel.  It allows utilities to pass through to their ratepayers increases or decreases in the cost of their fuel, without having to make       separate rate filings to reflect each change in fuel cost, and       without having to obtain Commission review of each change in       fuel cost.
Id. at 61,078 (footnote omitted);  see also Pub. Serv. Co. of N.H. v.  FERC, 600 F.2d 944, 952 (D.C. Cir. 1979).  The ISO's 100% pass  through of RMR contract costs under   5.2.8 operates in a similar  fashion and serves a similar purpose.


7
 See Cal. Indep. Sys. Operator Corp., 91 F.E.R.C. p 61,205, at  61,723-24 (2000), order accepting in part and rejecting in part  compliance filing, 93 F.E.R.C. p 61,104, at 61,287-89 (2000) (collectively "TAC Cases");  City of Vernon, California, 93 F.E.R.C.  p 61,103 (2000).  In none of these orders did the Commission  require contract-by-contract review of agreements between the ISO  and third parties, as CALPUC maintains is required here.  Rather,  in each order the Commission reviewed the rates of otherwise non- jurisdictional governmental utilities that sought to join the ISO as  participating transmission owners.  In the TAC Cases, the Commission, after rejecting a proposed amendment to the ISO tariff that  contained no mechanism for Commission review of the rates of  governmental utilities to become a part of the ISO, 91 F.E.R.C. at            61,723-24, accepted a compliance filing permitting Commission review of decisions of the ISO's internal Revenue Review Panel or,  alternatively, allowing non-jurisdictional participating transmission  owners to voluntarily submit their proposed rates for Commission  review.  93 F.E.R.C. at 61,287-89.  Then, pursuant to the rate  review procedures established in the TAC Cases, the Commission  reviewed the City of Vernon's voluntarily submitted municipal  utility rate proposal.  City of Vernon, 93 F.E.R.C. at 61,285-86.   The Commission's decision to review the rates of non-jurisdictional  entities seeking to join the ISO ensures that non-jurisdictional  entities join the ISO on the same terms as jurisdictional utilities  that are participating transmission owners.  Cf. id. at 61,286.


8
 Having failed to raise before the Commission the issue of the  ISO's being a non-profit with no money to pay refunds in a   206  proceeding, CALPUC cannot do so here.  See 16 U.S.C.   825l(b);   see also Platte River Whooping Crane Critical Habitat Maint.  Trust v. FERC, 876 F.2d 109, 112-13 (D.C. Cir. 1989).